FILED
                              UNITED STATES DISTRICT COURT                                   AUG 262009
                             FOR THE DISTRICT OF COLUMBIA                             Clerk U S o· .
                                                                                        Sa I k . . Istrlct and
                                                                                          n ruptcy Courts

Derian Douglas Hickman,                        )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       Civil Action No.         09 1616
                                               )
Federal Elections Commission,                  )
                                               )
                Defendant.                     )


                                  MEMORANDUM OPINION

        The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis

("IFP"). With the caveat stated below, the Court will grant the application to proceed in forma

pauperis and dismiss the complaint.

        The plaintiff s IFP application avers, and appended documents confirm, that the plaintiff

receives income from the Social Security Administration under its Supplemental Security Income

and Social Security Disability Income programs. In addition, the plaintiff avers that he is

"awaiting property return including money," and indicates that he is a "never married

billionaire." See IPF Application at 2. The application also refers to a dependent child or

children, with a trust in the amount of "about 10 million per child" and "100 million dollar

family trust," and "other trusts." Id. If the IFP application is credited at face value, then IFP

should be denied, as the plaintiff is not impoverished. Thus, the IFP application may be granted

only if the averments of fantastic wealth are treated as sheer fantasy or delusion. In light of the

plaintiff s Social Security income, which is independently evidenced by what appear to be

authentic documents originating from the Social Security Administration, the court concludes
that the averments of the plaintiff s wealth are the result of fantasy or delusion. On this basis, the

court will grant the IFP application.

       In its entirety, the complaint states as follows:

       Request election information my political party disclosure information and
       previous court case information Derian Douglas Hickman vs. FEC. Also asking
       for award and compensation for discrimination, and not including my election and
       pay on my social security records. and other areas. This cause my company's and
       me to lose money. Reference previous cases, attached filings and employment
       history's. Asking for trial by jury. 1 dollar for every vote received or 100 million
       dollars.


Complaint at 1.1 Here, in light of the IFP application and supporting documents, the complaint

appears to be the product of fantasy or delusion, and subject to dismissal on that ground as

frivolous. 28 U.S.C. § 191 59(e)(2)(B)(i); see also Neitzke v. Williams, 490 U.S. 319,328 (1989)

(authorizing a court to immediately dismiss fantastic or delusional scenarios).

       Even if the complaint were not dismissed as frivolous, it would be subject to dismissal

because it does not conform to the minimum requirements for a complaint as set out in Rule 8(a)

of the Federal Rules of Civil Procedure and does not state a claim against this defendant upon

which relief may be granted and therefore would have to be dismissed under Federal Rule of

Civil Procedure 12(b)(6). Rule 8(a) requires that a complaint contain a short and plain statement

of the grounds upon which federal jurisdiction rests, a short and plain statement showing that the

plaintiff is entitled to relief, and a demand for judgment for the relief sought. The minimum

requirements Rule 8 imposes are designed, among other things, to provide defendants with

sufficient notice of the claim or claims being asserted in order to allow defendants to prepare a


       1 Despite the representation in the complaint about an earlier case, the Clerk of Court has
no record of a prior case filed by this plaintiff against this defendant.

                                                -2-
responsive answer and an adequate defense. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C.

1977). As drafted, the complaint does not state what the defendant allegedly did that harmed the

plaintiff and, therefore, does not state a claim against the defendant upon which relief may be

granted. Therefore, this case is also subject to dismissal by the court on its own authority under

28 U.S.C. § 19159(e)(2)(B)(ii).

       Accordingly, the complaint will be dismissed. A separate order accompanies this

memorandum opinion.




                                               -3-